Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

	Claims Status:
	Claims 1-8 are pending.

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Information Disclosure Statement
The information disclosure statements (IDSs) submitted on 3/1/21 and 6/9/22 are  in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.



Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-7 are rejected under 35 U.S.C. 101 because the claimed invention is directed to the natural phenomenon of breathing air without significantly more. The claim(s) recite(s) a method for preventing and/or improving a renal disease derived from human diabetes and/or hypertension in a human in need thereof, comprising administering to the human a composition comprising molecular hydrogen as an active ingredient. This judicial exception is not integrated into a practical application because all humans, including those with renal disease, inhale/breathe air naturally to survive and air is a gas that contains molecular hydrogen in an amount greater than zero. The amount of molecular hydrogen in the air is an effective amount because the vast majority of humans do not have renal disease derived from human diabetes and/or hypertension. Therefore, that is proof that the claimed method is just the natural process of inhaling/breathing air, which contains molecular hydrogen in an amount greater than zero, and prevents and/or improves those diseases and symptoms from occurring especially when there is no metric as to what improvement might be as well. The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because no further additional elements are required other than breathing air. 35 U.S.C. 101 is not satisfied.


Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-8 are rejected under 35 U.S.C. 112, first paragraph, because the specification does not reasonably provide enablement for method for preventing and/or improving a renal disease derived from human diabetes and/or hypertension in a human in need thereof, comprising administering to the human a composition comprising molecular hydrogen as an active ingredient. The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the invention without an undue amount of experimentation.
The factors to be considered in determining whether a disclosure meets the enablement requirement of 35 U.S.C. 112, first paragraph, have been described in In re Wands, 8 USPQ2d 1400 (Fed. Cir. 1988). Among these factors are: 1) scope or breadth of the claims; 2) nature of the invention; 3) relative level of skill possessed by one of ordinary skill in the art; 4) state of, or the amount of knowledge in, the prior art; 5) level or degree of predictability, or a lack thereof, in the art; 6) amount of guidance or direction provided by the inventor; 7) presence or absence of working examples; and 8) quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure. When the above factors are weighed, it is the Examiner’s position that one skilled in the art could not practice the invention without undue experimentation. While all of the factors have been considered, only those required for a prima facie case are set forth below.
1) Scope or breadth of the claims 
Applicant is claiming a method for preventing and/or improving a renal disease derived from human diabetes and/or hypertension in a human in need thereof, comprising administering to the human a composition comprising molecular hydrogen as an active ingredient where renal disease includes improvement in acute or chronic nephritis, an improvement of renal failure, and/or an improvement of nephrotic syndrome and wherein the acute or chronic nephritis is selected from the group consisting of glomerulonephritis, interstitial nephritis, pyelonephritis, acute progressive glomerulonephritis, anti-glomerular basement membrane antibody nephritis, membranoproliferative glomerulonephritis, endocapillary proliferative glomerulonephritis, crescentic glomerulonephritis, and diabetic nephritis.
2) Nature of the invention 
The nature of the invention is directed to methods of preventing and/or improving renal disease derived from diabetes and/or hypertension in a human in need thereof.
3) Relative level of skill possessed by one of ordinary skill in the art
MPEP 2141.03 states (in part), “A person of ordinary skill in the art is also a person of ordinary creativity, not an automaton.” KSR International Co. v. Teleflex Inc.,  127 S.Ct. 1727, 167 LEd2d 705, 82 USPQ2d 1385, 1397 (2007). “[I]n many cases a person of ordinary skill will be able to fit the teachings of multiple patents together like pieces of a puzzle.”  Id. Office personnel may also take into account “the inferences and creative steps that a person of ordinary skill in the art would employ.” Id. At 1396, 82 USPQ2d at 1396. The “hypothetical person having ordinary skill in the art’ to which the claimed subject matter pertains would, of necessity have the capability of understanding the scientific and engineering principles applicable to the pertinent art.” Ex parte Hiyamizu, 10 USPQ2d 1393, 1394 (Bd. Pat. App. & Inter. 1988) 
In addition, the prior art itself reflects an appropriate level (MPEP 2141.03(II). In the present case, the ordinary artisan is a medical artisan with knowledge of renal disease.
4) State of, or the amount of knowledge in, the prior art
Salifu et al. (Medscape: Chronic Glomerulonephritis Treatment & Management 2020; [online] retrieved on 4/16/22 from: https://emedicine.medscape.com/article/239392-treatment; 5 pages) teach that in renal disease comorbid conditions of heart disease and diabetes are aggressively managed (page 1). Salifu et al. teach blood pressure management with pharmaceutical compounds (page 2). 
The MayoClinic (Diabetic nephropathy (kidney disease) [online] retrieved on 4/16/22 from: https://www.mayoclinic.org/diseases-conditions/diabetic-nephropathy/diagnosis-treatment/drc-20354562?p=1; 5 pages) teaches that diabetic nephropathy is treated to control the diabetes and high blood pressure (hypertension) which includes diet, lifestyle changes, exercise and prescription medications (pages 1-2). Accordingly, treatment of renal disease with molecular hydrogen is not yet an art accepted form of treatment.
5) Level or degree of predictability, or a lack thereof, in the art
Wang et al. (Kidney Dis 2022;8:126-136) teaches that the specific mechanism of hydrogen influence on signal molecules remains unknown and that clinical trials are few and far behind. As a result, more clinical trials are required to investigate the role of hydrogen in kidney disease before hydrogen can be used to treat renal illnesses (Abstract). 
The instant application is directed to physiological processes. MPEP 2164.03 states: “In cases involving unpredictable factors, such as most chemical reactions and physiological activity, more may be required. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970).”
MPEP 2164.03 states: “The amount of guidance or direction needed to enable the invention is inversely related to the amount of knowledge in the state of the art as well as the predictability in the art. In re Fisher, 427 F.2d 833, 839, 166 USPQ 18, 24 (CCPA 1970). The “amount of guidance or direction” refers to that information in the application, as originally filed, that teaches exactly how to make or use the invention. The more that is known in the prior art about the nature of the invention, how to make, and how to use the invention, and the more predictable the art is, the less information needs to be explicitly stated in the specification. In contrast, if little is known in the prior art about the nature of the invention and the art is unpredictable, the specification would need more detail as to how to make and use the invention in order to be enabling. See, e.g., Chiron Corp. v. Genentech Inc., 363 F.3d 1247, 1254, 70 USPQ2d 1321, 1326 (Fed. Cir. 2004) (“Nascent technology, however, must be enabled with a ‘specific and useful teaching.’ The law requires an enabling disclosure for nascent technology because a person of ordinary skill in the art has little or no knowledge independent from the patentee’s instruction. Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” In the instant case, little is known in the prior art about the nature of the invention and the art is highly unpredictable. Thus, the instant specification requires more detail as to how to make and use the invention in order to be enabling.
6) Amount of guidance or direction provided by the inventor
Applicant was required to provide in the specification additional guidance and direction with respect to how use the claimed subject matter in order for the application to be enabled with respect to the full scope of the claimed invention.  Applicant has not pointed to any established treatment regimens in the art using molecular hydrogen for treating any renal disease caused by diabetes or hypertension. Applicant teaches in [0009] that in a rat model of kidney damage, it was concluded that there was no difference in urinary protein between the control and rats administered hydrogen water. Applicant notes that hydrogen can reduce oxygen species and therefore alleviate oxidative stress [0010] but oxidative stress is not kidney disease.
7) Presence or absence of working examples
 Applicant has provided one example of one patient with chronic nephritis diagnosed as diabetic and on a cocktail of drugs [0085]. After a year, the drugs appeared to be working [0086] and daily molecular hydrogen inhalation was initiated. 1.5 years later, there was “a tendency for improvement” but the diabetes appeared to be worse [0087]. After about 2 years, an improvement in renal function and diabetic symptoms was observed [0088]. However, there is no control and therefore it is unknown if the observed effect is simply due natural resolution of the disease or to the drug cocktail or inhalation of molecular hydrogen or the combination of drug cocktail and molecular hydrogen. Therefore, there is sufficient reason to doubt the objective truth of the statements in the specification which must be relied upon for enabling support. In other words, the Examiner cannot attach any particular significance as showing enablement to the example since the procedures followed in the example do not have such correspondence that the improved results can be traced, within a reasonable certainty, to the inhalation of molecular hydrogen alone. While the Examiner does not intend to slight the alleged improvements, the Examiner does not feel it an unreasonable burden on applicants to require comparative examples relied on for enablement of the claimed method. The cause and effect sought to be proven is lost here in the welter of unfixed variables. See In re Dunn, 349 F.2d 433, 439 (CCPA 1965). 
8) Quantity of experimentation required to make and use the claimed invention based upon the content of the supporting disclosure
In view of the evidence as a whole, including the current state of the art for treatment of renal disease, the unpredictability in the art of administering molecular hydrogen and the lack of verifiable data provided by the Applicant, the ordinary artisan is left with trial and error guesswork to see if the claimed method actually prevents or improves a renal disease derived from human diabetes and/or hypertension. Thus, the Examiner has a reasonable basis to question the enablement provided for the claimed invention. Accordingly, based on the evidence regarding each of the above factors, the specification, at the time the application was filed, would not have taught one skilled in the art how to make and/or use the full scope of the claimed invention without undue experimentation. In re Wright, 999 F.2d 1557,1562, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).
MPEP 2164.08 states: “The Federal Circuit has repeatedly held that “the specification must teach those skilled in the art how to make and use the full scope of the claimed invention without ‘undue experimentation’.” In re Wright, 999 F.2d 1557, 1561, 27 USPQ2d 1510, 1513 (Fed. Cir. 1993).” MPEP 2164 states: “A patent claim is invalid if it is not supported by an enabling disclosure.”
Genetech, 108 F.3d at 1366 states that “a patent is not a hunting license. It is not a reward for search, but compensation for its successful conclusion” and “patent protection is granted in return for an enabling disclosure of an invention, not for vague intimations of general ideas that may or may not be workable.” (Genentech, Inc. v. Novo Nordisk, A/S, 108 F.3d 1361, 1365, 42 USPQ2d 1001, 1004 (Fed. Cir. 1997)).
MPEP 2103(I)(A): “The purpose of this requirement is to limit patent protection to inventions that possess a certain level of “real world” value, as opposed to subject matter that represents nothing more than an idea or concept, or is simply a starting point for future investigation or research (Brenner v. Manson, 383 U.S. 519, 528-36, 148 USPQ 689, 693-96 (1966); In re Fisher, 421 F.3d 1365, 76 USPQ2d 1225 (Fed. Cir. 2005); In re Ziegler, 992 F.2d 1197, 1200-03, 26 USPQ2d 1600, 1603-06 (Fed. Cir. 1993)).”
MPEP 2164.03: "Thus, the public’s end of the bargain struck by the patent system is a full enabling disclosure of the claimed technology.” This has not been done and consequently the enablement requirement is not satisfied. The Examiner cannot identify enabled allowable subject matter at this time as per MPEP 2164.04. 


Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1 and 2 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Li et al. (Abstract of Li et al. Proceedings of The 24th Annual Meeting of Japanese Society of Pharmaceutical Health Care and Sciences; 2014, IDS reference B1 filed 6/9/22).
Regarding claims 1 and 2, Li et al. administer molecular hydrogen water to human patients suffering with type 2 diabetic nephrophathy, hence in need of treatment, and the decreases in NAG, homocysteine and TG tended to decrease indicating possibility of renal damage reduction (Abstract). Accordingly, Li et al. disclose methods for preventing and/or improving a renal disease derived from human diabetes and/or hypertension in a human in need thereof by administration of molecular hydrogen as an active ingredient with at least an improvement of nephrotic syndrome or renal failure. The Examiner notes that while Li et al. venture on the possibility of reducing renal damage, such would be inherent in the method of Li et al. because Li et al. disclose all the claimed elements in exactly the same way as they are arranged in the claims. Anticipation is a test of strict identity. Trintec Indus., Inc. v. Top U.S.A. Corp., 295 F.3d 1292, 1296 (Fed. Cir. 2002). That is, to meet the strict identity test for anticipation, all elements must be disclosed in exactly the same way as they are arranged or combined in the claim. Therasense, Inc. v. Becton, Dickinson & Co., 593 F.3d 1325, 1332 (Fed. Cir. 2010). Therefore, claims 1 and 2 are anticipated by the reference.

Conclusion

No claims are allowed.
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Lin, Hsin-Yung (US 20150297513) teaches compositions and methods for treating kidney disease comprising the combination of molecular hydrogen gas and atomized medicines (Abstract; [0049-0051]; Figure 1; claims 1-20). However, treatment of renal disease derived from diabetes is not disclosed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ERNST V ARNOLD whose telephone number is (571)272-8509. The examiner can normally be reached M-F 7-3:30.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Y Kwon can be reached on 571-272-0581. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ERNST V ARNOLD/Primary Examiner, Art Unit 1613